Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 60 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and deleting the limitations “directly adjacent the current collector or” and “wherein there is no lithium metal present between the current collector and the protective structure, or” as recited in claim 2, and also deleting claim 59.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-8, 12-13, 16, 19, 21, 24, 28-29, 34, 44-45 and 59-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “wherein there is no lithium metal present between the current collector and the protective structure, or lithium metal is present between the current collector and the protective structure in an amount that is insufficient to participate in a full discharge of the article” is unclear is the lithium metal limitation is directed to the one or more intervening layers as claimed in previous claim 22 and current claim 59 or is it a separate element.  For the purpose of examination, Examiner interprets it as directed to the one or more intervening layers as claimed in previous claim 22 and current claim 59.
Regarding claim 21, the limitation “lithium metal” is unclear if it is related to the lithium metal of claim 2 or not.  Therefore, the limitation renders the claim indefinite. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 7-8, 12-13, 16, 19, 21, 24, 28-29, 44-45, 57 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu et al. (“Chu”, US 20010041294 A1, disclosed in IDS) in view of Affinito et al. (“Affinito”, US 20070221265 A1, disclosed in IDS).
Regarding claim 2, Chu teaches an article (Chu, Figs. 1-4), comprising: 
a current collector (current collector 14) (Chu, Figs. 1-4, [0028], e.g., current collector 14); 
a protective structure (protective layer 18) separated from the current collector by one or more intervening layers (wetting layer 15), the one or more intervening layers  together having a total thickness of less than 2 microns, wherein the protective structure is non-electroactive and is conductive to ions of an alkali metal (Chu, Abstract, Figs. 2-4, [0032], [0043], [0056], e.g., wetting layer 15 (which is being interpreted as intervening layer) is sandwiched between current collector 14 and protective layer 18; wetting layer is between about 50 and 1000 angstroms (equivalent to 0.005 to 0.1 microns) thick; protective layer 18 is preferably composed of a glass (which is expected to be non-electroactive) that is conductive to alkali metal ions); 
a cathode (positive electrode 318) (Chu, Abstract, Figs. 3-4, [0072], e.g., positive electrode 318); and 
an electrolyte (electrolyte region 316) positioned between the protective structure and the cathode (Chu, Abstract, Fig. 3, [0072], e.g., electrolyte region 316; (as shown in Fig. 3, electrolyte (electrolyte region 316) positioned between the protective structure 308 and the cathode 318)).
wherein lithium metal is present between the current collector and the protective structure in an amount that is insufficient to participate in a full discharge of the article (Chu, Figs. 1-4, [0015]-[0016], [0032]-[0034], [0050], [0096]-[0100], e.g., wetting layer 
Chu does not teach a layer of alkali metal positioned on a side of the protective structure opposite the current collector.
However, Affinito teaches an article comprising anode 20 having a first layer of a base electrode material (e.g., lithium, also referred to as a Li reservoir), embedded layer 70 (which is being interpreted as a protective structure), and a second layer 22 (which is being interpreted as a layer of alkali metal) comprising the base electrode material (a working Li layer); as shown in FIG. 3, the second layer is positioned between the anode 20 and electrolyte 60; the second layer may be either in direct contact with the electrolyte; the function of the bi-layer anode structure, with each anode portion separated by an imbedded layer 70 (Affinito, Fig. 3, [0060]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a layer of alkali metal positioned on a side of the protective structure opposite the current collector, for the purpose of improving cycle life (Affinito, [0065]).
Regarding claim 7, Chu teaches wherein at least one of the one or more intervening layers comprises a material suitable for intercalating the alkali metal ions 
Regarding claim 8, Chu teaches wherein at least one of the one or more intervening layers comprises a carbon-containing material (Chu, [0015], e.g., wetting layer (which is being interpreted as intervening layer), intercalates ions of the alkali metal, may be carbon).
Regarding claim 12, Chu teaches wherein the article has not been cycled (Chu, Abstract, Figs. 2-4, [0054], e.g., lithium necessary for forming the negative electrode is obtained from the cathode or catholyte where it may be safely held for long periods of time; there is no free lithium in the negative electrode prior to the first charge cycle; there is no free lithium metal present in the fully assembled cell (before the initial charge) (which is being interpreted as that the article has not been cycled)).
Regarding claim 13, Chu teaches wherein the article has not been cycled more than 10 times (Chu, Abstract, Figs. 2-4, [0054], e.g., lithium necessary for forming the negative electrode is obtained from the cathode or catholyte where it may be safely held for long periods of time; there is no free lithium in the negative electrode prior to the first charge cycle; there is no free lithium metal present in the fully assembled cell (before the initial charge) (which is being interpreted as that the article has not been cycled more than 10 times)).
Regarding claim 16, 
However, Affinito teaches an article comprising a protective structure that is a multi-layered structure having at least two layers of different material composition (Affinito, Abstract, Figs. 4 and 7, an electrochemical cell includes an anode comprising lithium and a multi-layered structure positioned between the anode and an electrolyte of the cell; a multi-layered structure can include at least a first single-ion conductive material layer (e.g., a lithiated metal layer), and at least a first polymeric layer positioned between the anode and the single-ion conductive material; embedded layer 72 (which is being interpreted as a protective structure) comprising, e.g., alternating polymer layers 40 and 42, and single-ion conductive layers 50 and 52).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a layer of alkali metal positioned on a side of the protective structure opposite the current collector, for the purpose of long cycle life (Affinito, Abtract).
Regarding claim 19, Chu teaches wherein the protective structure is separated from the current collector by one or more intervening layers, the one or more intervening layers together having a total thickness of less than 2 microns (Chu, Abstract, Figs. 2-4, [0032], [0043], e.g., wetting layer 15 (which is being interpreted as intervening layer) is sandwiched between current collector 14 and protective layer 18; wetting layer is between about 50 and 1000 angstroms (equivalent to 0.005 to 0.1 microns) thick).
Regarding claim 21, Chu teaches wherein the one or more intervening layers between the current collector and the protective structure comprises lithium metal configured for use as a seed layer for forming an electroactive layer (Chu, Figs. 1-4, [0015]-[0016], [0032]-[0034], [0100], e.g., wetting layer material alloys with the alkali 
Regarding claim 24, Chu teaches further comprising a polymer gel layer positioned adjacent the protective structure on a side opposite the current collector (Chu, Fig. 3, [0088], e.g., gel-state, the electrolyte separator generally contains at least 20% (weight percentage) of an organic liquid (liquid electrolytes), with the liquid being immobilized by the inclusion of a gelling agent; many gelling agents such as polyacrylonitrile, polyvinylidene difluoride (PVDF), or polyethylene oxide (PEO) (which are polymers), can be used).
Regarding claim 28, Chu teaches wherein the cathode comprises a lithium-containing transition metal oxide as an active electrode species (Chu, [0077], e.g., any positive electrode used with lithium metal or lithium ion batteries may be employed; these include lithium manganese oxide (which is a lithium-containing transition metal oxide active electrode species) (which is being interpreted as cathode comprises a lithium-containing transition metal oxide as an active electrode species)). 
Regarding claim 29, Chu teaches wherein the cathode comprises a lithium-containing metal oxide as an active electrode species (Chu, [0077], e.g., any positive electrode used with lithium metal or lithium ion batteries may be employed; these include lithium manganese oxide (which is a lithium-containing metal oxide active electrode species) (which is being interpreted as cathode comprises a lithium-containing metal oxide as an active electrode species)).
Regarding claim 44, Chu teaches wherein the protective structure comprises a single-ion conductive layer comprising a lithium oxide (Chu, [0028], [0057], [0060], e.g., 
Regarding claim 45, Chu teaches wherein the protective structure comprises a single-ion conductive layer comprising pores, and wherein at least a portion of the pores are filled with a polymer (Chu, [0028], [0046], [0088], e.g., protective layer 18 should be a single ion conductor which conducts ions of the active metal used in the electrode (e.g., lithium) (which is being interpreted as protective layer 18 comprising single-ion conductive layer); protective layer 18 substantially free (which is being interpreted as not totally free) of pores and any pathways allowing electrolyte to penetrate though it to metal layer 16 (which is being interpreted as the single-ion conductive layer comprises pores and at least a portion of the pores are filled with electrolyte); gel-state, the electrolyte separator generally contains at least 20% (weight percentage) of an organic liquid (liquid electrolytes), with the liquid being immobilized by the inclusion of a gelling agent; many gelling agents such as polyacrylonitrile, polyvinylidene difluoride (PVDF), or polyethylene oxide (PEO) (which are polymers), can be used; (which is being interpreted as the single-ion conductive layer comprises pores and at least a portion of the pores are filled with electrolyte that contains polymer)).
Regarding claim 57, Chu teaches wherein article is a lithium ion cell (Chu, [0079], e.g., lithium ion batteries).
Regarding claim 59, Chu in view of Affinito teaches lithium metal is present between the current collector and the protective structure in an amount that is .

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu et al. (“Chu”, US 20010041294 A1, disclosed in IDS) in view of Affinito et al. (“Affinito”, US 20070221265 A1, disclosed in IDS) as applied to claim 2 above, and further in view of Scordilis-Kelley et al. (“Scordilis-Kelley”, US 20100035128 A1, disclosed in IDS).
Regarding claim 34, Chu in view of Affinito teaches the article of claim 2 as disclosed in above.  Chu in view of Affinito does not teach wherein an anisotropic force, having a component normal to a surface of the article, is applied to the article, and wherein the component normal to the surface of the article is defined by a pressure of at least 60 Newtons/cm2.
However, Scordilis-Kelley teaches an application of a force comprising an anisotropic force with a component normal to an active surface of the anode of the electrochemical cell is applied, and wherein the component normal to the surface of the article is the component defined by a pressure at least about 147 Newtons/cm2 (Scordilis-Kelley, Title, Abstract, [0037], e.g., at least about 147 Newtons per square centimeter).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have wherein an anisotropic force, having a component normal 2, for the purpose of improving the cycling lifetime and/or performance of the cell (Scordilis-Kelley, Abstract).  

Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that “[i]n this first formulation, the proposed structure is believed to be a battery having an electrode with the following structure: current collector/wetting layer/electroactive layer formed ex situ/upper layer of lithium. In the second formulation, in paragraphs 6-13 of the Office Action, the Patent Office has relied on portions of Chu in which the wetting layer lacks lithium prior to assembly into a battery. In this second formulation, the proposed structure is believed to be a battery having an electrode with the following structure: current collector/lithium-free wetting layer/protective layer structure/upper layer of lithium. As described in further detail below, the structure proposed in the former rejection does not teach or make obvious the claimed article, while the structure proposed in the latter rejection would not have been obvious. … In this combination of Chu and Affinito, the lithium positioned between the protective layer and the current collector of Chu would be sufficient to participate in a full discharge of the battery, and so would not satisfy at least the last feature of independent claim 2. As described above and in paragraph 50 of Chu, Chu states that ex situ plating results in the formation of a pre-formed electrode that is then introduced into a battery. Similarly, 
Applicant’s argument is not persuasive.  
Chu teaches wherein lithium metal is present between the current collector and the protective structure in an amount that is insufficient to participate in a full discharge of the article (Chu, Figs. 1-4, [0015]-[0016], [0032]-[0034], [0050], [0096]-[0100], e.g., wetting layer material alloys with the alkali metal; alkali metal is lithium; wetting layer 15 is sandwiched between current collector 14 and protective layer 18; fully discharged positive electrode contains all the lithium or other metal necessary to cycle the cell (when wetting layer 15 contains lithium, it is being interpreted as insufficient to participate in a full discharge of the article); wetting layer 405 (e.g., aluminum); Li/Al 
Paragraph [0046] of Chu discloses “protective layer 18 serves to protect the lithium metal in the electrode during cell cycling. It should protect the lithium metal from attack from the electrolyte and reduce formation of dendrites and mossy deposits.”
Paragraph [0050] of Chu discloses “[t]he lithium or other active material is provided to the electrode electrochemically by electroplating it on the current collector/wetting agent behind the protective layer. This may be accomplished either ex situ or in situ. In the ex situ case, the electroplating takes place in a system that is separate from the final battery or cell in which the electrode is used. Thus, the lithium electrode is preformed before introduction into the battery.”  
Paragraph [0051] of Chu discloses “[I]n the ex situ case, the current collector/wetting agent/protective layer composite is provided to an electrolytic solution containing an electrolyte and a source of lithium ions (e.g., a metallic lithium source). The source of lithium ions and the electrode precursor serve as electrodes and are connected by a current source. If a metallic current collector (i.e., one that does not have an insulating backing such as PET) is used, the exposed face of the metallic current collector must be masked in order to prevent the lithium or other metal from depositing on it. The goal is to ensure that all lithium is plated through the protective layer and onto the side of the current collector having the wetting agent.”
Chu teaches that the electroplating does not have to be in situ, it may also be accomplished ex situ (Chu, [0050]).  Chu teaches a lithium layer 16 (Chu, Fig. 2).  Chu also teaches an intervening layer (wetting layer 15) between the current collector 
Affinito teaches an article comprising anode 20 having a first layer of a base electrode material (e.g., lithium, also referred to as a Li reservoir), embedded layer 70 (which is being interpreted as a protective structure), and a second layer 22 (which is being interpreted as a layer of alkali metal) comprising the base electrode material (a working Li layer); as shown in FIG. 3, the second layer is positioned between the anode 20 and electrolyte 60; the second layer may be either in direct contact with the electrolyte; the function of the bi-layer anode structure, with each anode portion separated by an imbedded layer 70 (Affinito, Fig. 3, [0060]).
Paragraph [0060] of Affinito also discloses “in operation of the arrangement shown in FIG. 3, some or all of second layer (portion) 23 of the anode is "lost" from the anode upon discharge (when it is converted to lithium ion which moves into the electrolyte). Upon charge, when lithium ion is plated as lithium metal onto the anode, it is plated as portion 23 (or at least some portion of portion 23) above layer 70. … Layer 70 is selected to be one that is conductive to lithium ions. The embedded layer can shield the bottom Li layer from damage as the high Li+
Paragraph [0067] of Affinito further teaches “a current collector addresses the bottom surface of section 21 of anode 20 (the side opposite electrolyte 60).”
Nowhere in Chu reference teaches or suggests that another lithium metal layer (as taught by Affinito, [0060]) should not and cannot be added on the protective layer of Chu after a lithium metal layer is electroplated on the current collector/wetting agent behind the protective layer in the ex situ case of Chu (which is described in [0050]-[0051] of Chu) before the lithium electrode is introduced into a battery.
Adding another lithium metal layer on top of a protective layer, so as to have both the top and the bottom of the protective layer covered by a lithium metal layer as taught by Affinito does not renders the battery unable to function as a battery, nor does Affinito or Chu teaches a negative effect of adding another lithium metal layer on of a protective layer.
The process of plating in the ex situ case of Chu as described in paragraphs [0050]-[0051] of Chu is a manufacturing process of a lithium electrode before it is being introduced into a battery.  Claim 1 is directed to a product.  Applicant’s arguments regarding the formation of a lithium electrode (plating) is a method of producing an electrode and is not commensurate in scope with the claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697. The examiner can normally be reached Monday, Thursday and Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723